 In the Matter of THERMOID COMPANY1andUNITED RUBBER, CORK,LINOLEUM AND PLASTIC WORKERS OF AMERICA, CIOCase No. 920-CA-1205.Decided June 28, 1950DECISION AND ORDEROn March 14, 1950, Trial Examiner Allen MacCullen issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent andthe General Counsel filed exceptions to the Intermediate Report andsupporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-member panel [Chairman Herzog and Members Houston and Styles]..The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief filed by the Respondent, andthe entire record in the case, and hereby adopts the findings, conclu-'The name of the Respondent appears as amended at the hearing.2During cross-examination by the General Counsel.Respondent objected at variouspoints on the ground that the interrogation was going beyond the scope of the directexamination.The Trial Examiner overruled these objections.The Respondent in itsbrief renews these objections and further charges the Trial Examiner with bias andprejudice.Appended to Respondent's brief is an affidavit which alleges that in thecourse of a recess taken during the above cross-examination the Trial Examiner suggestedthat the General Counsel move to make the witness his own in order to examine intomatters beyond the scope of direct examination.Such a motion was subsequently madeand granted.Assuming that the facts as alleged in the affidavit are true, we find no prejudicial errorin the Trial Examiner's rulings or in his conduct during the recess.While we do notcondone the practice of a Trial Examiner during a recess offering suggestions in trialtactics to counsel, the suggestion, if in fact made by the Trial Examiner here, related toa technical rule of cross-examination procedure,and, in any event,involved general back-ground evidence upon which the Trial Examiner relied only to a very limited extent.Under these circumstances we cannot conclude that the Respondent was prejudiced bythe conduct alleged in the affidavit.Nor do we perceive, in that conduct or in any otherconduct revealed by the record, any basis for concluding that the Trial Examiner wasbiased and prejudiced.90 NLRB No. 97.614 THERMOID COMPANY615sions, and recommendations of the Trial Examiner, with the modifica-tions hereinafter set forth.-1.The Trial Examiner found, and we agree, that by the followingconduct, fully discussed in the Intermediate Report, the Respondentviolated Section 8 (a) (1) of the Act: (1) Questioning various em-ployees as to their union affiliations and activities; (2) informingemployee Orme that he would never be made a foreman if he joined alabor organization; and (3) placing union meetings under surveil-lance.Employee Beck also testified credibly that during a conversationwith the Respondent's president, Schulter, in which the latter accusedhim of threatening employees with loss of jobs if they did not jointhe Union, Schulter remarked "that in the old days I (Beck) wouldbe fired, but today there was a law prohibiting such action but theystill could give me dirty jobs or undesirable jobs to the point whereI would quit."The Trial Examiner found that Schulter's statementwas not violative of the Act, presumably viewing the statement as athreat of reprisal for the alleged conduct of Beck in coercing otheremployees to join the Union.We do not agree that Schulter's state-ment can be viewed so narrowly.We find that, reasonably construed,the statement was a threat directed against union activity in general,and, as such, violated Section 8 (a) (1) of the Act.2.We find, like the Trial Examiner, and for the reasons stated inthe Intermediate Report, that Gene Gadd, Henry Abraham Orme,3Dean Warner, and Wallace Bryan were discriminatorily dischargedin violation of Section 8 (a) (3) and (1) of the Act.The RemedyAlthough the Trial Examiner found that Gadd, Orme, Warner, andBryan were discriminatorily discharged, he recommended the rein-statement of Arme, Warner, and Bryan, but not of Gadd, finding thatGadd had already been offered reinstatement by the Respondent andhad refused the offer.After his discharge Gadd obtained other em-ployment.Several weeks later, Richardson, a personnel representa-tive of the Respondent, called Gadd and proposed to rehire him ifhe would return to work within 4 days.When Gadd indicated hecould not do so, Richardson stated that if Gadd did not accept thejob the Respondent would give him a clean bill of health; that Gaddcould return at any time but only as a new employee. The recordshows, as. the Trial Examiner found, that on the preceding day Rich-3we adopttheTrial Examiner's findingthatAbraham Orme was not a supervisor withinthe meaning of the Act. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDardson had informed Gadd that ho had been discharged under themistaken belief that he was a union member.We are unable to find that the Respondent made an adequate, goodfaith offer of reinstatement to Gadd. In the first place, the offerwas conditioned upon Gadd's returning within 4 days. This timelimitation is most likely to have been too short to enable Gadd to havegiven his new employer reasonable notice.Most important, how-ever, is the fact that instead of assuring Gadd that he was free toengage in union activities if he chose to do so, Respondent, in sub-stance, advised him that the offer of reinstatement was being madebecause it now appeared that he was not a member of the Union.An offer of reinstatement made in such terms is likely to increase,rather than cure, the coercive effect of the discriminatory dischargeupon any future union activities of the employee involved, for itcarries with it the clear implication that if the employee had engagedin union activities he would not have been offered reinstatement.Under all the circumstances we conclude that the Company's offerof reinstatement to Gadd was not sufficient to preclude an order ofreinstatement '4 and we shall older that Gadd like the other .dis-criminatees, be offered immediate reinstatment with back pay. ' How-ever, in accordance with Board policy, we will not require Respondentto pay Gadd back pay from the period from March 14, 1950, whenthe Intermediate Report was issued, to the date of this Decision andOrder.Since the issuance of the Trial Examiner's Intermediate Report,the Board has adopted a method of computing back pay different fromthat prescribed by the Trial Examiner.5Consistent with that newpolicy we shall order that the loss of pay be computed on the basisof each separate calendar quarter or portion thereof during the periodfrom the Respondent's discriminatory action to the date of a properoffer of reinstatement.The quarterly periods, hereinafter called"quarters," shall begin with the first day of January, April, July,and October.Loss of pay shall be determined ,by :deducting. froma sum equal to that which these employees would normally haveearned for each quarter or portion thereof, their net earnings" ifany, in other employlnent. during that period.Earnings in oneSeeLitchfield Manufacturing Co4npany,63 NLRB 545.F. 1V. Woolworth Company,90 NLRB 289.By "net earnings" is meant earnings less expenses. such as for transportation, room, acidboard, incurred by an employee in connection with obtaining work and working elsewhere,which would not have been incurred but for this unlawful discrimination, and the conse-quent necessary of his seeking employment elsewhere.Crossett Lumber Company, 8NLRB 440. Monies received for work performed upon Federal. State, county, municipal,or other work-relief projects shall be considered earnings.Republic Steel Corporation v.N. L. R. B., 311 U. S. 7.V THERMOID COMPANY617particular quarter shall have no effect upon the back-pay liabilityfor any other quarter.We shall also order the Respondent to make available to the Boardupon request payroll and other records to facilitate the checking ofthe amount of back pay due.7ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Thermoid Com-pany, and its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in United Rubber, Cork, Linoleumand Plastic Workers_ of America, CIO and/or SubordinateDistrictLodge No. 114, International Association of Machinists;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to joinor assist United Rubber, Cork, Linoleum and Plastic Workers ofAmerica, CIO, and/or Subordinate District Lodge No. 114, LocalLodge No. 1663, International Association of Machinists, or any otherlabor organization to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the purposeof collective bargaining or other mutual. aid or protection, or to refrainfrom any or all of such activities, except to the extent that such rightmay lce affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section8 (a) (3) of the Act.2.Take the following affirmative action which, it is found, willeffectuate the policies of the Act :(a)Offer to Gene Gadd, Henry AbrahamOrme, Dean A. Warner,and Wallace Bryan immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to theirseniority and other rights and privileges;(b)Make whole Henry Abraham Orine, Dean A. Warner, WallaceBryan, and Gene Gadd, in the manner set forth in the section entitled"The Remedy" for any loss of pay they may have suffered by reasonof the liespondent's discrimination against them ;(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports and all other recordsnecessary to, analyzethe . amountsof back pay due_ and the right ofreinstatement under the terms of this Order;IF.W. Woolworth Company, supra. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Post immediately at its office in Nephi, Utah, copies of thenotice attached hereto, marked Appendix A.$Copies of such notice,to be furnished by the Regional Director for the Twentieth Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof andmaintained by it for a period of sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material ;(e)Notify the Regional Director for the Twentieth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WEWILL NOT discourage membership in UNITED RUBBER, CORK,LINOLEUM AND PLASTIC WORKERSof AMERICA, CIO, AND/ORSUB-ORDINATE DISTRICT LODGE NO.114,INTERNATIONAL ASSOCIATION OFMACHINISTS,or any other labor organization of our employees, bydischarging any of our employees, or in any manner discriminatit-ing as to their hire and tell ure of employment or any terms or con-'dition of employment.WE WILLNOT in any other manner. interfere with, restrain, orcoerce our employees intheexercise of their right to self -organi-zation, to form labor organizations, to joint or assistUNITEDRUBBER, CORK, LINOLEUM AND PLASTICWORKERS or,AMERICA,CIO, AND/OR SUBORDINATE DISTRICT LODGENo.114, INTERNA-TIONAL ASSOCIATION OFMACHINISTS,or any other labor or&ani-zation, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, orto refrain from any or all such activities.WE WILL OFFER to Gene Gadd, Henry Abraham Orme, Dean A.Warner, and Wallace Bryan immediate and full reinstatement totheir former or substantially equivalent position, without preju-s In the event this Order is enforced by decree of a United States Court of Appeals, thereshall be inserted before the words"A Decision and Order"the words"A Decision of theUnited States Court of Appeals Enforcing." THERMOIDCOMPANY619dice to any seniority or other rights and privileges previouslyenjoyed, and we will make them whole for any loss of pay suf-fered as a result of the discrimination against them.All of our employees are free to become, remain, or refrain frombecoming members of the above-named unions or any other labororganization except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment as authorized by Section 8 (a) (3) ofthe Act.THERMOMCOMPANY,Employer.By-------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMessrs. Harry BamfordandNathan R. Berke,for the General Counsel.Messrs.Geoffrey J. CunniffandJames A. Lafferty,of Philadelphia, Pa., andMr. Louis H. Callister,of Salt Lake City, Utah, for the Respondent.Mr.Willard Y. Morris,of Salt Lake City, Utah, for UnitedRubber, Cork,Linoleum and Plastic Workers of America, CIO, the charging union.Mr. A. C. McGraw,of Oakland, Calif., andMr. Claude W. Fairfield,for Inter-national Associationof Machinists,the intervening union.STATEMENTOF THE CASEUpon a charge duly filed by United Rubber, Cork, Linoleum and Plastic Workers,ofAmerica, CIO,, called herein the charging Union, the General Counsel of theNational LaborRelationsBoard, called herein respectively the General Counsel'and the Board, by the Regional Director of the Twentieth Region (San Francisco,California), issued a complaint dated March 31, 1949, against Thermoid Company,'herein calledthe Respondent, alleging that Respondent had engaged in and wasengaging in unfairlabor practices affecting commerce within the meaning ofSection 8(1) and (3) and Section 2 (6) and (7) of the Labor Management Rela-tions Act, 1947 (61 Stat. 136), herein referred to as the Act.Copies ofthe chargeand the complaint,together with notice of hearing, were duly served upon theRespondent.With respect to the unfair labor practices, the complaint in substance allegedthat Respondent at various times during and after April 1948 by certain actsalleged in the complaint, interfered with, restrained, and coerced its employeesin the exercise of their rights under the Act; and discriminatorily dischargedfour employees in August 1948, all in violation of Section 8 (a) (1) and (3)of the Act.1The designation General Counsel includes attorneys who appeared for him at the hearing.2 The complaint named Respondent as Thermoid Western Company.At the hearingthis was amended to Thermoid Company, the present correct name of the Respondent. 620DECISIONS OF NATIONAL LABOR, RELATIONS BOARDIn its duly filed answer Respondent, admitting the jurisdiction of the Board,specifically denies each and all of the alleged violations of the Act.Pursuant to notice, hearing was held in Philadelphia, Pennsylvania, on Sep-tember 21 and 22, 1949, and in Nephi, Utah, on November 17, IS, and 19, 1949,before Allen MacCullen, the undersigned Trial Examiner, duly designated bythe Chief Trial Examiner. The General Counsel, the Respondent, and the charg-ing Union were represented by counsel.At the opening of the hearing, theInternational Association of Machinists requested the right to intervene, whichrequest was granted.All parties participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidenceon the issues was afforded to all parties.At the conclusion of the hearing, all parties waived oral argument. GeneralCounsel and Respondent filed briefs with the undersigned.Upon the entire record in the case and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThermoid Company is a New Jersey corporation. It engages at its Nephi,Utah, plant, in the manufacture of industrial rubber products, including beltsand hoses used in connection with industrial machines. Its principal office andfactory is in Trenton, New Jersey. In the course and operation of its Nephi.plant, it causes and has caused the purchase, delivery, and transportation annu-ally of raw materials, having a value in excess of $50,000, from and through theStates of the United States other than the State of Utah ; and it produces annu-ally in excess of $100,000 finished products, 90 percent of which is sold, delivered,and transported to and through the States of the United States other than theState of Utah.On basis of the above facts, and the admission of Respondent, it is herebyfound that the Respondent was at all times covered' by the complaint engagedin interstate commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDUnited Rubber, Cork, Linoleum and Plastic Workers of America, CIO, andSubordinate District Lodge No. 114, International Association of Machinists,herein called the intervening Union, are each labor organizations within the.meaning of the Act, and admit to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Introductory backgroundFor a better understanding of the events which transpired in 1948 formingthe basis for the unfair labor practices charged to Respondent, it is advisableto have some understanding of the situation that existed in Nephi as it affectedRespondent's operations.Respondent's principal factory 'is located in Trenton,New Jersey. Sometime in 1945 or 1946, the management of Respondent decidedto locate another factory in the far West. James Beard, presently employed ina supervisory capacity at Nephi,, together with others, investigated various areas,and upon Beard's recommendation, Nephi, Utah, was selected. The factorywas completed in September 1947.Beard remained in Nephi during the period THERMOID COMPANY621of construction of the factory, representing Respondent, and afterwards, was re-tained in Nephi in various operating capacities.During the period of construction of the factory in Nephi, Respondent em-ployed Howard S. Fabian at. its Trenton factory for training, and when the-factory was opened in September 1.947, Fabian was sent to Nephi as plant super-intendent in charge of the operations of that branch.About this time, Respond-ent also transferred to Nephi William Rudko and Charles B. Flanary, then em-ployees in other factories.Respondent informed Fabian that these two, togetherwith Beard; were the only technical men it could spare at that time, and that itwould be necessary to develop good men locally for skilled operations and forleadership positions.As the community had no experienced rubber workers,Itudko established classes to give preliminary instructions on various character-istics of rubber, rubber manufacturing plants, etc., and what the new employeeswere expected to do.There was some dispute as to who was directly responsible for the hiring ofnew employees.Frederick F. Schluter testified that Beard was charged withthis responsibility during the months of December 1947 and January and February1948; and Fabian testified that this was his responsibility from the time he wentto Nephi in September 1947 until at least the summer of 1948. It is not neces-sary to determine this conflict as the evidence clearly establishes it was throughthe cooperative efforts of both of these parties that, all employees were hiredduring this time. It was clearly established that all discharges had to be ap-proved by Fabian, as plant superintendent, before they became effective.'Union ActivityShortly after operations were started at Nephi, the charging Union and theintervening Union sent representatives to Nephi for the purpose of organizingthe employees.Sometime thereafter, the board directed hearings on July 14,1948, on two petitions filed; and on August 17 and 18, 1948, the Board handeddown its decisions directing elections, and subsequently an election was heldon September 15, 1948, resulting in the election and certification of the interveningUnion as the bargaining agent for operating employees at Nephi.Bearing upon Respondent's attitude to the charging Union, Schluter, presidentof Respondent, addressed certain selected employees at a meeting on September1.3, 1948, 2 clays prior to the representation election, and among other things, hediscussed the discharge of the four employees referred to in the complaint; thathe had a $100,000 lawsuit pending against the charging Union involving hisTrenton plant, that he had lost that much in production ; that he had closed hisplant in Los Angeles because the CIO union struck the plant in violation of itscontract; that when Mr. Gartrell (the CIO representative) left Los Angelesto come to Nephi to organize the plant, he had a new Dodge and a new trailer;and finally when he termed the Labor Board's high-handed methods in not givingRespondent a proper hearing with respect to the representation matters.At ameeting of the civic clubs in Nephi, Utah, on September 1.3, 1948, Schluterstated in substance that lie had had dealings with the CIO in Trenton and3Respondent offered some testimony, purporting to contradict Fabian's testimony, to theeffect that Fabian did not make all discharges.Fabian gave no such testimony.On thecontrary, his testimony was to the effect that lie directed certain supervisory employees tomake discharges, and the alleged conflicting testimony was in fact not conflicting, butrather confirmed Fabian's testimony.iCases Nos. 20-RC-182 and 20-RC-261. 622DECISIONS OF NATIONAL, LABOR RELATIONS BOARDLos Angeles,and that they regarded him as "Enemy No. 1 inMercerCounty,New Jersey" ;in reply to a question if he told this group,that he had hadcorrespondence with the Labor Board,and that he had been denied due process,and he was going to court about it, he replied"I probably told them that withmuch else,"and that there would be a hearing before a decision could be reached,and there would have to be another election.Asked if he told the group thatthe Company would refuse to recognize either union if they won because of the-high-handedness of the Board in that hearing,he replied"Iprobably statedthat counsel told us not to recognize either union as a result of the election."B. Interference, restraint, and coercion of employeesHenry Orme testified that sometime about the middle of March 1948 whenthe employees started to wear union buttons, James Beard asked him "whatthis union was that some of the boys had joined," and he replied that they hadpledged to it, but they hadn't actually joined it yet, and Beard wanted to knowthe name of it, and after examining his button, he informed Beard that it wasthe International Association of Machinists.They had some further conversa-tion about unions during which witness said to Beard that lie preferred thisunion to the CIO because he didn't particularly like the CIO, and had under-stood that Thermoid Company had trouble with the CIO, and Beard replied!they had considerable trouble with them.Witness then testified that Beardconcluded the conversation with the statement "For your information, if yourjoin a union you will never be a foreman in Thermoid Company." During thisconversation, witness testified that Beard also asked him "If I could tell hinnsome of the fellows who were responsible for organizing this union," and hereplied that all he could tell him was that he "had been chosen as temliorarypresident."Beard replied that "He was surprised at that, he was surprisedthat I had anything to do with it."About a week or 10 days later, Beard asked him to go for a ride in his auto-mobile, and they drove out about 7 miles from Nephi and back again, andduring the ride Beard told him he had looked up the Machinists union, andthen gave him some information about the union and finally said "If he weregiving me advice he would advise me that I had vicious enemies here in Nephi,and these enemies would leave nothing unturned to do damage to me, and thatif lie were me he would resign from my position in the union, and to not onlyresign, to let it be known that I had, and to influence other fellows to quit andtlet it be known, and that the company in his opinion, the company would-I don't know whether lie said in his opinion or not, but gave me to understandthat the company would go along with a local union that was entirely localiand wasn't affiliated with any other association, just a union of the plant."On direct examination, Beard confirmed the fact that he invited Orme forthe drive in his car one day during working hours, but that the whole conversa-tion related to Orme's work, but that he did not recall any conversation aboutunions, unless it was in response to some question by Orme.He neither ad-mitted nor denied the earlier conversation with Orme in March.On cross-examination, Beard admitted that he gave Orme a copy of the constitution an(][bylaws of the Machinists union.He gave as his reason that a short time before,Orme had come to him to tell him that they were making an attempt to organizethe union in Nephi and Orme wanted him to 'snow; that Orme told him lie hadbeen elected chairman at the first meeting for the one night.Beard could notfix the time of this conversation, and did not recall whether it was before or THERMOIDCOMPANY623.after the automobile ride, or on the ride.The balance of his testimony on thissubject, while under cross-examination, was equally evasive and uncertain.Hetestified as follows :He wanted me to know it. I says, "That is all right. I appreciate yourbringing it to me first-hand. I don't know that I would have done. Itwouldn't make any difference anyway." Or I said something to that effect.And he said, "What do you think of the I. A. Al.?" I says, "Henry, who isthe I. A. M.?" I says, "Frankly, I don't believe I have ever heard of them."And he says, "Well, that is the International Association of Machinistsunion."And he says, "They are a strictly local union." And I says, "Well,that is all right, they must be. I frankly haven't heard of them."AndI hadn't.And he said, "A lot of the fellows are thinking that maybe as aunion they would be the best union."And he says, "What do you thinkabout it?" I says, "I am not in any position to state. I think that is up tothe individuals to decide, what the individual thinks about that."Later in his cross-examination, he testified that in reply to one of Orme's ques-tions, he did say to Orme "that the company might even recognize the I. A. M.I believe he testified to that. I would corroborate that as probably true."Orine's testimony that Beard told him "If you join a union you will never bea foreman in Thermoid Company" was never contradicted, and is credited. Thisstatement was clearly coercive and threatening.Orme's testimony regarding his conversations with Beard concerning unionactivity was very frank and candid.On the other hand, it was obvious thatBeard was seeking to avoid any reference to these conversations in his directtestimony, and it was only when sharply cross-examined by General Counselthat he was willing to admit any conversations with Orme on this subject, andas I have observed lie was rather uncertain and evasive. Such testimony doesnot inspire confidence in the frankness of the witness, and cannot be credited.Orme's testimony is cedited by me, and I find- that Beard did question him as hestated.The Board has consistently held that questioning employees 6 concerningunion activity by management is coerciveper se."I find that Beard's statementtoOrme that "if you join a union you will never be a foreman in ThermoidCompany," and Beard's questioning of Orme as to union activity violated SectionS (a) (1) of the Act.Arvel Duane Sperry testified that he had been employed by Respondent forthe last 23 months, that in August and September 1943, Charlie Flanary was hissupervisor ; that on the night of September 2, 1945, there was a regular meeting ofthe I. A. M. union held in the City Equipment Building, in Nephi; that priorto the meeting, between 7 and 7: 30 o'clock, lie was sitting in the Nebo Club andCharlie Flanary and William Peterson, another supervisor, came in and Flanaryasked him "If I was going to the union meeting," and he replied that he did notthink so, and Flanary said to him "I would be a pretty good boy if I didn't go,something of that order."Neither Peterson nor Flanary were questioned ondirect examination as to this conversation.On cross-examination, Flanarydenied that he was in the Nebo Club that night, and also denied that he had5Respondent has taken the position that Orme was not tin "employee."As mentionedlater in this Report, I have found that he was an "employee.""Biggs Antique Co.,80 NLRB 345;Goodyear Foote;ear Corp.,80 NLRB 800;Waynline,Inc.,81 NLRB 511 ;Minnesota Mining and Engineering Company,81 NLRB 557 ;TennesseeValley Broadcasting Company, 83NLRB 895. 624DECISIONS OF NATIONALLABOR RELATIONS BOARDany such conversation with Sperry.He admitted, however, that he was withPeterson, in the latter's car, that evening. I credit Sperry's testimony, and findthat Flanary did question him about attending the union meeting that evening.For the reasons hereinbefore stated, I find such statement was coerciveperse, andin violation of Section 8 (a) (1) of the Act.Gene S. Gadd, an employee of Respondent until he was discharged on August28, 1948, testified that he attended a meeting of the CIO union in the Nephi CityEquipment Building on September 2, 1948, that he left the meeting about 9 o'clockin the evening, and went out to his car, and saw Flanary and Peterson sittingin a car parked parallel behind the other cars parked at an angle; that hestopped his car next to them and asked "Has anybody been fired out at Thermoid,"and Flanary said "No, not yet, but we will let you know in the morning."Gaddsaid that he then drove around the block, stopping to get some cigarettes, and thatwhen he returned, the car containing Flanary and Peterson had moved to anotherlocation, a short distance from and in full view of the City Equipment Building;that he then drove around the block two or three times, and then noticed that theyhad moved their car to another location about 125 feet from and witha full view of the building;He then parked his car and returned to the unionmeeting and informed the Thermoid employees present what lie had seen; andafter the meeting Gartrell, the C10 representative, went down and talked toPeterson, and the employees turned out the lights, left the building, and went offthrough side streets.Neither Peterson nor Flanary were questioned about this,although the former testified that he was downtown that evening in his car, andthat Flanary was with him, and that they parked the car at several differentplaces.Gadd's testimony was uncontradicted and is credited, and I find thatRespondent placed this meeting of. the Union under surveillance as charged inparagraph IV of the complaint, and that such conduct was a violation of Section8 (a) (1) of the Act.L. Eugene Beck, presently employed by Respondent as assistant foreman andan employee in. 1948, testified that on August 19, 1948, Schluter; president ofRespondent, advised him that he had two signed affidavits stating that Beck hadmade the statement to individuals in the plant that if they did not join the UnionWe would see they Were gotten rid of: Beck denied such conduct, and Schlutersaid "That in the old days I would be fired, but today there was a law prohibitingsuch action but that they still could give me. dirty jobs or undesirable jobs to thepoint where I would quit."He further testified that no action was taken againsttrim.Beck's testimony is credited, but I do not find that Schluter's statementsWere violative of the Act.C. Dlscriwinatory discharges of foltr employeesHoward S. Fabian, plant superintendent in charge of production at Respond-east's Nephi plant from September or October 1947 to September 1948, testifiedthat about August 21. or 22, 1948, Peterson called him on the telephone and saidSchluter, who was then in Nephi, wanted him at a conference in the Nephi Hotel,When he arrived at the conference, in addition to Schluter. Peterson, and Beardwere present.Schluter opened the conference, and said "That during the com-pany outing, one of his sons had overheard Mr. Gadd talking about union matterswhich would affect the company in the wrong way, and that we didn't want allemployee such as that there ; to get rid of him immediately."Q.What else was said concerning Gadd? Let us confine ourselves to thatfor the time being,Did you say anything, or slid any of the other menpresent say anything after Mr. Schluter? THERMOID COMPANY625A. Yes. It was pointed out.Q. It was pointed out? Be specific.A. I pointed out his work was satisfactory, reasonably satisfactory, andasked on what basis to perform the discharge.Q.What did Mr. Schluter say, if he said anything?A. The reply was vague.Q.Wait a minute.Mr. CUNNIFF. That is objected to.Q.What reply did he make?A.He made the reply that that was my problem. And I was given nospecific directions on how this discharge was to take place.iQ.Was the discharge of Henry Orme discussed at this conference?A. Yes.Q.What was said concerning his discharge?X. It was pointed out by Mr. Schluter that he had seen Henry Orme atthe outing.Q. At what?A. At the company outing, picnic.Q.When had the picnic taken place, Mr. Fabian?A. I think it was the 21st of August of 1945.'Q.Well, in relation to this conference, was it a day or so before or thesame day?A. The outing took place a day, I believe, a day before or several daysbefore this conference-a day maybe, it may even have been the same day.It was pointed out by Mr. Schluter that Mr. Orme had been active in unionmatters, that is, union activities, both in the plant and in the town ; andthat we should get rid of Mr. Orme or terminate his employment with thecompany.Q.Was there anything else said by anyone else concerning this matter?A. Yes. It was pointed out by Mr. Beard that Mr. Orme had made someclerical errors and other mistakes in his job and that we could use, or, rather,the discharge would be on that basis. It was decided-Q.Did he point out what the clerical errors were?A. Yes ; he pointed out the clerical errors.Q.What were they?A. I can't be too specific. I believe they are on bills of lading?Q.Was the discharge of Dean Warner discussed at this conference?A. Yes.Q.What was said and by whom?A.Mr. Schluter pointed out and said that Dean Warner had been underthe influence of liquor at the outing and that he was known to be a unionman and that we should not have a man in our employ whose actions wouldreflect on the company.7Witness was requested to be more specific in his answers and reminded of the seriousnessof .the matter, and replied "May I point out that I am not bringing it up."witness wasreminded that he had been subpoenaed by the Government, and advised to testify to whatactually happened and not a lot of generalities. It was noticeable that while the witnesswas apparently endeavoring to tell the truth, that he was not a friendly witness andwas very reluctant to testify.903847-51-vol. 90-41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Was there anything else concerning Warner?A.Mr. Schluter wanted this man discharged. I asked him on what basiswe could handle the discharge and again it was pretty much left in the air.****Q. Do youremember anything else that was said?A.Well, in Warner's case, it was pointed out-Q. By whom?A. I will in just a second, sir.By myself,that Dir.Warner had neverreportedto theplant under the influence of liquor nor had he ever shown anysigns of even being partially under its influence,and there had been nocomplaint to make of his work.That is about the sum and substance of thediscussionon Mr. Warneras I recollect it.Q.Was the dischargeof Wallace Bryan discussed at this conference?A. Yes,itwas.Q.Who"said what about this subject?A.Mr. Schluter pointed outthatWallace Bryan hadbeen under theinfluence of liquor at the company outing and that it reflected on the com-pany, and, therefore,Mr. Bryan was an undesirable employee and that weshould include him in the discharges.1.Discharge of Gene GaddFabian testified that after this conference hb discussed the discharge of Gaddwith Lester Berry, his immediate superior.He told Berry that Gadd had to bedischarged, and Berry asked "Why should he be discharged, on what basisshould he be discharged?"Fabian said he told Berry what had transpired atthe meeting with Schluter, and Berry replied. that he could think of no justifiablereason for discharging Gadd, that his work was satisfactory and he knew of nobasis by which we could discharge him. Fabian further testified that the dis-charge of Gadd was postponed because of the difficulty of arriving at a reason fordischarging him, that is, a reason to give the employee for discharging him ; thatBerry discharged him, and Gadd came to him after the discharge as he couldnot understand why he had been discharged, and he explained to Gadd that whilehe was working in the boiler room, he frequently complained about his work, thetype of work, the wages, and we felt that both he and the company would bebetter without his help.Lester I. Berry, presently employed by Respondent as a supervisor in itsTrenton, New Jersey, plant, and supervisor in the Nephi plant in August 19i8,testified that Gadd was working under him at the time of his discharge; that hefirst worked under him in the boiler room as a fireman and was not particularlypleased with that job, and as he had some mechanical experience, he had Gaddpromoted to braider maintenance man, as a learner; that Gadd's work in theboiler room was not entirely satisfactory, but that he believed most of Gadd'sdiscontent in the boiler room was due to the leadership of the man in charge, whowas not a satisfactory employee ; that as a braider mechanic Gadd was just learn-ing, but he applied himself satisfactorily, but to become a first-class braidermechanic would require at least 2i/ years' experience, as an apprentice his workwas satisfactory ; that he got his first instructions to discharge Gadd fromSchluter, and later discussed it with Fabian; that Schluter's instructions were toterminate Gadd because he did not conform with the company policies.He wasasked THERMOID COMPANY627Q. Do you remember if that policy was made specific?What was thecompany policy?A. I don't know. I don't make the company's policies. I was instructed.to terminate him, he didn't conform with company's policy, which I did.During his conversation with Fabian on this subject, Fabian said somethingabout a meeting that they had somewhere, but did not tell him where it was.Gene Gadd's testimony. confirmed the testimony of both Fabian and Berrythat Berry discharged him because he did not conform with the company'spolicy, that it was not his work ; that Fabian tried to explain that he had notbeen satisfied with his work in the boiler room, etc., and concluded iyith the-statement that he was fired because of company policies ; that there had neverbeen any complaint about his work nor was he ever told prior to his dischargethat he was violating company policy ; that he never actually joined a laborunion, but had signed a pledge card for the CIO union, that he signed this aboutthe first of June 1948, that he secured the card from Gartrell, CIO field repre-sentative; that he attended meetings of both the charging Union and the inter-vening Union;, that he discussed the unions with other employees after workinghours and during lunch ; that he favored the charging Union; that he walkeddown the street with Gartrell, and went in the hotels with him, and on oneoccasion,while with Gartrell, he saw and spoke to both Flanary and LynnMitchell, Thermoid foreman; that he was present at the company picnic, anddiscussed unions with Schluter, Jr., and the latter commented that they favoreda company union, within the company, and he (Gadd) remarked that he thoughtitwas a good thing that they have a union, whether it was in the plant or with-out; that sometime about September 15, 1948, Foreman Hickey called him onthe telephone and asked him to be at The Forrest Hotel, which he did ; thatHickey made an appointment for him to see Richardson, personnel man fromTrenton who was then in Nephi ; that he saw Richardson the following Sunday,and Richardson told him he "was fired by mistake," and "that he thought that.1,being from California, and working in the plant, belonged to a union"; thathe said to Richardson "I defy any man there or him to prove that I ever belongedto a union" ; that Richardson said he would take all the things I told him andweigh it; the following Monday Richardson called him to the plant and said hisjob was open, they would hold it open until Thursday morning; that he toldRichardson he could not be there'as he was working;that Richardson then saidif he did not accept the job they would give him a clean bill of health at Ther-moid, and any time he wanted a job at Thermoid they,would make one for him,but he would have to start as a new employee. No offer was made to him of anyback pay for the period he was not working.Both Schluter and Peterson denied that there had been any conference such asdescribed by Fabian at which the discharge of Gadd, and the other three em-ployees was discussed.Schluter did admit, however, that he had a conferenceby reason of their conduct at the picnic that afternoon, but denied any referenceto union activity.Beard was not questioned about the conference with Fabian.Peterson's testimony as a whole was so evasive and contradictory that none ofitwas convincing, and in my consideration of this matter I have rejected all ofit.88 As to the discharge of Warner and Bryan, Peterson testified that their condition at thepicnic was called to his attention by Schluter who asked him who they were. Schlutergave no testimony that lie talked to Peterson at the picnic, but that he asked Beck, an 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDFabian's testimony is all credited.He was very reluctant to testify, and his-recollection as to dates and the exact conversations was,faulty, but in substanceall of his testimony checks in with the testimony of other witnesses.He cer-tainly had no interest in giving false testimony, and I was impressed with hisefforts to state as accurately as he could his recollection of the facts.The testi-mony of Berry and Gadd confirms much of Fabian's testimony, and fits in withit, and is credited.2.Discharge of Henry Abraham OrmeFabian testified that after the conference with Schluter and the other super-visors about August 21, 1948, he conferred with Beard and Gehres, the latter beingat that time the immediate supervisor over Orme, and it was decided - thatArme had made certain errors in his work, with which Beard was very familiar,and that Orme would be discharged because of these errors ; that he told Gehresthat Schluter had ordered the immediate discharge of Orme, and that the reasonfor the discharge was to be clerical errors made by Orme in his work; thatGehres replied that "if it had to be, it had to be and that he would perform thedischarge" ; that after the discharge Orme tried to see him in the middle of theday and after work, but he was too busy to-see him; that Orme did come inthe next day to talk to him, but broke down and said, "Well, it was too latefor me to do anything about it,".and it ended there.E. J. Gehres, presently employed by Respondent in Nephi as sales servicemanager, testified that Orme worked in the shipping department under hissupervision ; that Orme was steady and came to work every day and went abouthis duties as he was assigned ; that he knew about his discharge before it waseffected ; that he did not recommend his discharge and had no reason to do so;that he was informed about the discharge by Beard a day or two before.Orme testified that on August 23, 1948, Gehres told him Beard wanted to seehim, and the two of them went to Beard's office, and that Beard told him insubstance that he had been dissatisfied with his employment and with his wages,and had let it be known, both in the plant and outside; that he had not askedfor a transfer to another department so was not eligible to receive a transfer,and that they were giving me a chance to resign; Orme replied that he did notthink that was the reason he was losing his job, and Beard became angry andsaid "I have already told you the reasons" ; that he then went to see Fabian,but the latter was too busy to see him, and lie made another unsuccessful effortto see Fabian after work:; the next day, he saw Gehres who said to him thathe was sorry for what had happened and that he was. in the dark as to why itwas and hoped I would get along all right; later lie saw Fabian who stated tohim that he had hoped that I got along all right and that he was very much inthe dark as to what had happened, and he gave me my checks.employee,who they were,referring to Warner and Bryan.Peterson assumed the entireresponsibility in his direct testimony for the dischargeofWarnerand Bryan,with noreference to any orders from Fabian,obviously seeking to avoid any reference to theAugust 21conference.After a verysharp cross-examination,he finally broke down and ineffect repudiated much of his direct testimony,admitting that Fabian was the one whodirected him to discharge these employees.Whileliedenied the August'21 conference,much of his testimony on cross-examination fitted in-perfectly withthe testimony givenby Fabian. THERMOIDCOMPANY629Orme further testified that he joined the intervening Union in February or.March 1948, was first elected temporary president, and when the local receivedits charter, he was elected president, which position he held at the time ofhis discharges.It is noticeable that when Beard testified he avoided any reference to the actualdischarge of Orme although Fabian, Gehres, and Orme, who preceded him on thewitness stand, all testified that he effected the discharge.His testimony withreference to Orme was confined largely to the alleged supervisory capacity ofOrme's position and sought to emphasize some of the alleged errors committedby Orme in his work. In view of the testimony of Fabian, Gehres, and Orme, allof which I credit, Beard's testimony can only be viewed as an attempt to justifywhat was an obvious discriminatory discharge of one of the leaders in unionactivity.It seems obvious from all of the testimony that Respondent,realizingthe weakness of its position in the matter of Orine's discharge, has relied largelyon its position that Orme was a supervisor and not an employee as defined bySection 2 (3) of the Act.That brings me to a consideration of Orme's position with Respondent at thetime of his discharge.Considerable testimony was taken on this subject allthrough the hearing. I have considered all of this testimony, but am outliningonly such parts of it as are in my opinion necessary to determine this particularissue.Genres, who was Orme's immediate supervisor at the time of his dischargeand for about 21/2 months prior thereto, testified that when he took over in June1948, he was asked torun shipping and the paper work connectedwith shipping[emphasissupplied], that Orme was working in that department under hissupervision.He was askedQ.What was the nature of his job, what did he do?A.He was shipping room clerk, head shipping room.We wereworkinghim up to a lea.dmanain the shipping room. [Emphasis supplied.]Q. But he actually at the time was a shipping room clerk?A. Yes, he was in charge of the activities there.Q.What did he do?A. He would package and prepare the various articles for shipment.Q. I believe you said that you did the paperwork. All the paperwork wasdone inyour office, was it?A.He sent the memos up, and we prepared the shipping papers, such asbills of lading, etc.TRIAL EXAMINER: May I interrupt you a moment? Did I hear your testi-mony correctly, on June, 1948, you were placed in charge of the shippingdepartment?A. Under Mr. Beard, yes, sir.Q.You testify now Mr. Orme was in charge of that department?A. I was supervising Mr. Orme's activities.Mr. Orme was on the floor.Q. And he was the only other employee there at that time?A. There were two men. He was the oldest employeeat that time in theshipping room.There was a younger man.Q. Both of them were under you?A. Yes, sir;I was running the shipping department.[Emphasis supplied.]I have previously found that the Respondent had full knowledge of Orme's union activity. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn cross-examination by Respondent's attorney, in response to leading questions,the witness testified :Q.Now, as a matter of fact, isn't it true that the reason that you took overthe supervision of the shipping department from Mr. Beard was because ofthe heavy duties of Mr. Beard?A. Yes, sir.Q. And you only did the supervising that Mr. Beard had done previously,is that about correct?A. Yes, sir.Q. If I heard your testimony wrong, I want to get it correct. I think youmade the statement in substance that Mr. Orme had charge of that division,is that correct?A. He was in charge of the: floor.Q. I know.A. The operations on the floor.Q. Now, you were not familiar with the shipment of some of the large itemsyou manufactured, that is the way to handle the work, Mr. Gehres?A. No, sir. I have no experience in rigging.Q. And did you ever have occasion to find it necessary to call Mr. Beardto know how that was done at any time?A. I called Mr. Beard a number of times for that part of the work.10The witness further testified that from time to time as the work in the shippingdepartment became unusually heavy, other employees from the yard and dockcrew were assigned to assist in crating and loading materials.On redirect examination, witness testified that Orme spoke to him about theforemen's school, and asked if he was eligible to attend, and he said he wouldtake it up with Fabian, which he did.I was impressed by Gehres' efforts to testify to the truth. Being presently em-ployed by Respondent, he was no doubt embarrassed by the attempt by Respond-ent's attorney to lead him to contradict some of his testimony on direct. I credithis testimony.Orme testified credibly that when he first went to work in the shipping depart-ment, he was the only employee. Later another employee was added, and hisforeman asked him if "I could work with him." Later another employee washired and came to work without his knowledge as to his employment.' Whenanother employee was transferred from another department, Gehres talked overthe transfer with him and he told Gehres "I see no reason why we couldn't usehim, but I didn't do any hiring."Q. And you didn't do any firing?A. No, sir.io It is obvious from the questioning by Respondent's attorney he w.,s endeavoring to leadthe witness to contradict his testimony on direct that the witness was in charge of theshipping department and that they were trying to train Orme to be a leadman. If Ormewas a supervisor and in charge of the work of the men in the shipping department asRespondent contends, why was it necessary to call on Beard from time to time to supervisethe work?Witness' testimony on direct that they were training Orme at the time to be aleadman appears more probable. It seems obvious that Orme did not have the experienceat that time to actually supervise the work of the other men, and that it was necessaryto have a supervisor on the job. THERMOIDCOMPANY631Q. And you couldn't,I take it from your answer-correct me if I amwrong,that you couldn't effectively recommend hiring and firing?A. No, sir.That Schluter,on one of his visits spoke to the employees about a foremen'sschool, and that men would be chosen to go to that school with the viewthat theyperhaps should become foremen, and he spoke to Gehres about it, and that laterFabian gave him a letter inviting him to attend the foremen's school, and thathe attended about three sessions before he was discharged;that when he wasfirst employed he was paid 75 cents an hour,and after 90 days was raised to 80cents, and later to 85 cents, and shortly before his discharge he was increased to91 cents an hour.On cross-examination,he testified that his duties as shippingcl_erlewas to package the materials that were tobe chipped,to labelthem andprepare them for shipping and to seethat thebills of lading corresponded withwhat I had ready toship and see it was shipped out; that just before he leftthere was one other employee in the shipping department, and just before lie leftanother employee was added;that when theworkrequired it, additional em-ployees were assigned from the yard department;that when he needed additionalhelp he would go to his supervisor.Speaking of the work in the shipping department,Beard testified that his workwas becoming increasinglyheavy,and that about 2 months prior to August 1948,Gehres was given supervision of the shipping department so that he(Beard)could get rid of some of the details of supervising,that Gehres did not know muchabout the work, and he requested him to come down and supervise some of thework which he did; that on one particular day when they bad some heavy belts toship,that he took charge and supervised the work ; that he told Orme "he wasgoing to have to work more closely with my direction and direct his men in hand-ling these materials and belts."Asked to physically describe what Orme did atthat time,Beard replied that "He was directing his men, or the men that werehelping, under my supervision" ;and "he was not keeping the men going on thething that he was directing,nor was he getting the materials,in one particularinstance.I had requested three or four times that he get some 2 by 4's over inthe lumber pile, and we were absolutely stymied on the thing because the materialsjust did notcome up.""At another point in his testimony,Beard said that Schluter reprimanded himfor working 14 hours a day, and in the talk that followed Schluter said "Well,start fromyour basicproblems,and go from there," and he replied that "Well,shipping is one.Mr. Gehres is going to be pulled off the shipping immediately onaccount of sales service work,and frankly I haven't any man that I feel I canturn it over to, and take the. burden off of me"; and Schluter replied "You hadbetter get someone who can take careof thatdepartment." "Beard was questioned at some length,both on direct and cross-examination, toget him to describe the character of work performed by Orme, but all that he said11 It is noticeable that when asked to physically describe Orme's work, Beard could notget away from the object of his testimony to establish,if he could,that Orme directed theworl^. of the men, under Beard's supervision, end the only'physical act he referred to wasOrme's failure to get some 2 by 4's. It was not necessary to have two supervisors to directthe men to get some 2 by 4's.And again in crating and loading belting, it was not necessaryto have two bosses,Beard directing Orme what to tell the men to do. Gehres' testimonythat Orme was being trained to be a leadman in this work seemed to be more probable." If Orme was actually in charge of the shipping department as Beard tried to indicatein his testimony, it seems strange that in this conversation with Schluter he should referto the! possible loss of Gelires in the shipping department. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas that Orme "directed" the men under him. Such testimony cannot be creditedas showing that Orme was a supervisor, especially in view of the other testimonyby Beard that when other men were working in the shipping department, he wasalways present supervising the work.In a further effort to show that Orme was a supervisor, Beard testified inresponse to a leading question by Respondent's attorneyQ. Now, what I want to know, Mr. Beard, is. did Mr. Orme have the right toeffectively recommend the firing of these men during those times in whichthey were under his supervision and direction?A. Yes.There is no proof that this supposed authority to fire employees was ever com-municated to Orme. On the contrary, Orme's testimony, which I have credited,was that he did not have this authority, and certainly with respect to hiring em-.ployees, Orme gave testimony concerning the hiring of employees for the shippingdepartment without consultation with him.Respondent offered no evidencethat Orme had ever exercised this power to fire. I cannot credita posterioriclaims of the existence of a power, particularly in the absence of any evidence thatitwas ever used.'Respondent offered one witness, Earl Nielsen, who testified that he worked withthe yard gang at Thermoid during June, July, and August 1948, that when Ormeneeded help in the shipping department he would speak to the supervisor of theyard gang who would direct them to work in shipping that day, and that he wouldtake orders from Orme to pack items to be shipped; and that Ornie would workwith them packing the items.While the determination of Orme's status at the time of his discharge is notwithout difficulty, a careful consideration of all of the credited testimony leadsme to the conclusion that Gehres' testimony on direct examination that "We wereworking him up to a leadman in the shipping room" is true. Accepting that hedid give orders to the'men, it was not a responsible direction, for as Beard testi-fied, Beard was there supervising and assuming the responsibility in the matter.At the most it only shows that Orme was being trained for the work of super-vising, and did not at that time "responsibly direct" other employees.Therewas no credible testimony that he had the right to hire or discharge employees,or effectively to recommend such action. Such authority as he had was merelyroutine, subject to the direction of his supervisor, and did not require the use ofindependent judgment.For the reasons stated, I conclude that Orme was not asupervisor within the meaning of Section 2 (11) of the Act"3.Discharge of Dean WarnerFabian testified that after the conference with Schluter in regard to the dis-charge of certain employees by reason of their union activities, he had conferencesisCole Instrument Co.,75 NLRB 348 ;SterlingPulpand Paper Co.,77 NLRB 63.InThe Peal Manufacturing Company,80 NLRB 827, 829, the Board held thattrainees for supervisory jobs are not supervisors ; inUtah Wholesale Grocery Co., 79NLRB1435, 1437, the Board said "The shipping, receiving and platform supervisors work withthe shipping and receiving clerks and warehousemen, and, when necessary, direct thelatter in the placement of groceries and other merchandise handled.They are not super-visorswithin the meaning of the Act, as their direction of other employees is merelyroutine in nature" ; see alsoProvidence Public Market Company, 79NLRB 1482 ;TextileMachineWorks,Inc.,72 NLRB 56 ;Union Switch & Signal Company,63 NLRB 974, 978;CarolinaPower &LightCompany, 80 NLRB 1321; San Shipbuilding &Dry Dock Company,77 NLRB 1153, 1155. THERMOID COMPANY633with Peterson and the final instructions he gave Peterson were to dischargeWarner due to his excessive drinking as he was performing a very dangerousoperation ; that he said to Peterson and Peterson said to him that Warner wasa good worker and that it was difficult to discharge him ; that he discussed the dis-charge of Warner with Mitchell and the latter said, "What for?He is a good millman," and he explained to Mitchell that it was because of orders from Schluter,that it was due to the fact that lie had been under the influence of liquor at theouting and that on many occasions he had been seen intoxicated around town;that Mitchell said it would be difficult for him to discharge Warner unless hehad gotten out of line of something in the plant; and he told Mitchell that hewould speak to Peterson about handling the discharge.This testimony is allcredited.Warner testified, without contradiction, that he joined the charging Union inApril 1948, and thereafter was quite active among the employees of Respondent,passing out union leaflets to the employees in cars as they left Respondent's plant,that Fabian was in one of the cars; that he talked to employees about thecharging Union that lie was appointed by Gartrell to sign up employees ; that hewas in Gartrell's company practically every evening, that he accompanied himwherever there was an employee in Nephi ; that he was with Gartrell severaltimes in The Forrest Hotel and saw and spoke to Hickey and Raywood, twoThermoid supervisors, and on the street saw Mitchell and Flanary.None of thistestimony was contradicted and it is credited..As, the realissueto be determined is whether Warner was discharged becauseof his unionactivity,Respondent's alleged reason for his discharge is onlymaterialto determine if it was the real cause or only a pretext. If union activitywas not the real motivating cause, it is.not material in the present case to de-termine ifRespondent's reason for discharging him was sufficient or not. ThatWarner was the real leader among Respondent's employees was clearly estab-lished by the testimony of all witnesses, and such evidence also establishes thatthis fact was known to many of the supervisors. The testimony also establishesthat Schluter. had no real love for the charging Union.His admissions thathe closed his Los Angeles plant by reason of trouble with the charging Union,and his admission that that Union in Trenton, New Jersey, regarded him astheir "Enemy No. 1" rather definitely establishes that he was antagonistic to'this Union.By reason of this situation, it is important to determine if the rea-son now advanced by Respondent for his discharge, viz, his condition as the picnicand his drinking habits, was the motivating cause for his discharge.Without attempting to go into the detailed testimony of each witness, it issufficient to say that all of the witnesses who credibly testified agreed that Warnerwas anefficient and capable worker, and that there was no evidence that hisoutside habits had any bad effect on his ability to perform his work satisfactorily.If we are to accept Fabian's andMitchell's testimony, there was no real reasonto discharge Warner other than for his union activity. I have credited Fabian'stestimony.Mitchell credibly testified'' that he refused to discharge Warnerwhen Fabian spoke to him about it, and told Fabian it was because he had noreason todischarge him; that Warner had worked under him for about a year,that he was a good worker ; that lie had never observed Warner intoxicated16Mitchell was a reluctant witness, and did not appear voluntarily.He is Warner'sbrother-in-law, and he is also presently employed by Respondent as a foreman.He was verynervous on the witness stand and no doubt apprehensive of the effect his testimony mighthave on his position with Respondent. 634DECISIONSOF NATIONALLABOR RELATIONS BOARDwhile on the job, and that he never had occasion to take him off of his workbecause he was not fit.On August 28, 1948, a week after the picnic, Warner and Bryan were orderedto report for special work on a Saturday (this was not their regular workday),and that afternoon at closing time, Peterson called them to his desk and toldthem that they knew they drank a lot and one of these days they might comein and get hurt on one of the mills, and for this reason Respondent would haveto let them go. Respondent's reasons for the discharge are not impressive. Therewas testimony that other employees, including supervisors, drank on occasions,and the testimony does not show that Warner's habits affected his ability todo his work, and I regard it as a mere pretext.4.Discharge of Wallace Bryan.The testimony of Fabian and Mitchell as to the events after the conferencewith Schluter on August 21 is the same with respect to Bryan as outlined abovein regard to Warner and is not repeated. Both of them testified that Bryanwas a good worker ; Mitchell did make a distinction and said Bryan was notas good as Warner, "but he isn't a poor worker either," and there was noreason to discharge him.The question of Bryan's union activity forming the basis for his dischargepresents a troublesome question.As I have found in Warner's case, so I wouldfind in his case that the reason was a mere pretext if the evidence disclosedthat Respondent was motivated by his union activity.There was no evidencethat Bryan was active in the Union, and actually lie was not a member of anyunion at the time of his discharge.He testified that he had signed a pledgecard in the charging Union and attended one meeting of that Union in The ForrestHotel.He also testified that he brought up the discussion about unions withSchluter's son at the picnic, to which reference was made by Schluter in directingthe discharge of Gadd.'°None of this testimony was contradicted and it is allcredited.'Fabian testified credibly that he discussed Bryan's union activitywith Mitchell and Peterson sometime prior to the August 21 conference, andhad a second conference with Mitchell on the same subject shortly thereafter.The evidence disclosed that Bryan and Warner were rather friendly and weretogether a great deal.They rode to and from work in Warner's car, and wentto the picnic together.General Counsel argues that Bryan's discharge madea good cover-up for Warner's discharge, and that it would have been mostsuspicious to discharge Warner, a very active union leader among the employees,without discharging Bryan.I am convinced that Bryan's discharge was discriminatory for the followingreasons: (1) That the purpose of the conference on August 21, 1948, was to getrid of known union leaders, or those thought by Schluter to be active, particularlyin the charging Union; 14 (2) Schluter's antipathy for the charging Union; (3)16 It appears from the testimonythat thedischarge of Gadd was,as stated by Richardson,a "mistake," and it may well he that Schluter was mistaken as to Bryan'sactual unionactivity.Bryan's close associationwithWarner,his pledge to the charging Union andattendance at a meeting of that Union,and Bryan's participation in the discussion of unionswith Schluter's son at the picnicmay well havebeen the basis for such belief,14 It is significant that these discharges were ordered by Schluter shortly after notificationthatthe Board had ordered the representation election on September 15.That this electionwas distasteful to Schluter is clear from his statements concerning it made at the meetingof the civic bodies in Nephi onSeptember13.To dispose of the suspected leaders in theattempted union organization,and thus discourage other employees in the coming electionwas clearly his motive. THERMOID COMPANY635that Respondent was at least suspicious of Bryan's union acitvity as evidencedby Fabian's testimony of conferences with Bryan's supervisors on the subjectof his union activity; (4) that Bryan was pledged to and had attended ameeting of the charging Union; (5) Bryan's known friendship for and associa-tion with Warner; and (6) that to have discharged Warner for alleged intoxica-tion at the picnic, and not to have discharged Bryan would have been suspiciousat least.If, as I have found, the purpose of the August 21 conference was toget rid of union leaders, this case comes within the doctrine announced by theBoard inCapital City Candy Company,71 NLRB 447, 451, where the Board said:Inasmuch as the Respondent's objective was violative of the Act, it is imma-terial that, in carrying it out, some of the victims of the Respondent'sdiscrimination may not have been union members. Discrimination in regardto the hire and tenure of employment of a group of employees, includingnon-union members of the group, tends to discourage union membership andactivities no less than discrimination directed against union members alone.Non-union victims of discrimination are, in such case, entitledto the samerelief under the Act as are union members.Conclusions as to Discriminatory Discharges0Based on the facts as I have stated them above, I conclude that Respondentdiscriminatorily discharged Gene S. Gadd, Henry Abraham Orme, Dean A.Warner, and Wallace Bryan, and thereby violated Section 8 (a) (3) and (1)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.'V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practiceswithin the meaning of the Act, it will be recommended. that the Respondent ceaseand desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.It has been found that the Respondent has interrogated employeesas to unionaffiliations, threatened employees who became union members, warned themnot to attend union meetings, and kept union meetings under surveillance. Itwill therefore be recommended that the. Respondent cease and desist fromthis conduct.It has been found that the Respondent discriminated in regard to the hire andtenure of employment of Henry Abraham Orme, Dean A. Warner, and WallaceBryan.Itwill, therefore, be recommended that the Respondent offer Orme,Warner, and Bryan immediate and full reinstatement to their formeror substan-tially equivalent positions," without prejudice to their seniority or other rightsand privileges and to make them whole for any loss of pay they may have18 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position wher-ever possible and if such position is no longer in existence, then to a substantially equivalentposition."The. Chase National Bank,65 NLRB 827. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuffered by reason of the Respondent's discrimination against them by paymentto each of a sum of money equal to that which he normally would have earnedas wages as an employee from the date of his discharge to the date of the offerof reinstatement, less his net earnings during such period.It has been found that the Respondent discriminated in regard to the hireand tenure of employment of Gene S. Gadd, and subsequently made him anoffer of reinstatement, which he refused to accept. It will, therefore, berecommended that the Respondent make Gadd whole for.any loss of pay he mayhave suffered by reason of Respondent's discrimination against him by paymentto him of a sum of money equal to that which he normally would have earnedas Wages as an employee from the date of his discharge to the date of the offerof reinstatement, less his net earnings during such period.The undersigned is convinced that the unfair labor practices found, togetherwith Respondent's attitude in general to unions, and particularly the chargingUnion, indicate a disposition on the part of the Respondent to thwart self-organization of its employees and to deprive them of their rights under the Act.There is a likelihood not only that such acts may be repeated but that otherunfair labor practices proscribed by the Act may be resorted to or committed bythe Respondent. It will therefore be recommended that the Respondent beordered to cease and desist from in any manner interferinggvith, restraining, orcoercing its employees in the exercise of their rights as guaranteed by. Section 7of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Rubber, Cork, Linoleum and Plastic Workers of America, CIO andSubordinate District Lodge No. 114, International Association of Machinists arelabor organizations within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees. in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.3.By discriminating in regard to the hire and tenure of employment of HenryAbraham Orme, Dean A. Warner, Wallace. Bryan, and Gene S. Gadd, therebydiscouraging membership in United Rubber, Cork, Linoleum and Plastic Workersof America, CIO and/or Subordinate District Lodge No. 114, International Associ-ation of Machinists, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that Thermoid Company shall :1.Cease and desist from :(a)Discouraging membership in United Rubber, Cork, Linoleumand PlasticWorkers of America, CIO. and/or Subordinate District Lodge No. 114, Interna-tional Association of Machinists ;(b) In any manner interfering with, restraining, or coercing its employees inthe exercise of the right to self-organization, to join or assist United Rubber,Cork, Linoleum and Plastic Workers of America, CIO and/or Subordinate Dis- THERMOID COMPANY637trict Lodge No. 114, Local Lodge No. 1663, International Association of Machin-ists, or any other labor organization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from anyor all of such activities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a condition ofemployment as authorized in Section S (a) (3) of the Act.2.Take the following affirmative action which, it is found, will effectuate thepolicies of the Act :(a)Offer to Henry Abraham Orme, Dean A. Warner, and Wallace Bryanimmediate. and full reinstatement to their former positions, or to a substantiallyequivalent position, without prejudice to their seniority and other rights andprivileges, and make whole Henry Abraham Orme, Dean A. Warner, and WallaceBryan for any loss of pay they may have suffered by reason of the Respondent'sdiscrimination against them, in the manner provided herein in the section:entitled "The remedy" ;(b)Make whole Gene S. Gadd for any loss of pay he may have suffered byreason of the Respondent's discrimination against him, in the manner providedherein in the section entitled "The remedy" ;(c)Post immediately at its office in Nephi, Utah, copies of the notice at-tached hereto, marked Appendix A. Copies of such notice, to be furnished bythe Regional Director for the Twentieth Region after being duly signed by theRespondent's representative, shall be posted by the Respondent immediatelyupon receipt thereof and maintained by it for sixty (60) consecutive days there-after in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are. not altered, defaced, or covered by any othermaterial;(d)Notify the Regional Director for the Twentieth Region (San Francisco,California), in writing within twenty (20) days from the date of the receiptof this Intermediate Report what steps the Respondent has taken to complyherewith.It is further recommended that unless on or before twenty (20) days fromthe receipt of this Intermediate Report, the Respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the Respondentto take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the dateof service of. the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof ; and any partymay within the same period, file an original and six copies of a brief in supportof the Intermediate Report. Immediately upon the filing ofsuch statement ofexceptions and/or briefs, the party filing the same shall serve a copy thereofupon each of the other parties. Statements of exceptions and briefsshall desig-nate by precise citation the portions of the record relied upon and shall belegibly printed or mimeographed, and if mimeographed shall be double spaced.Proof of service on the other parties of all papers filed with the Board shall be 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDpromptly made as required by Section 203.85. As further provided in saidSection 203.46, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations,and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations,be adoptedby theBoard and become its findings, conclusions,and order,and all objections thereto shall be deemed waived for all purposes.Dated at Washington,D. C., this 14th day of March 1950.ALLEN MACCULLEN,Trial Examiner.APPENDIX ANOTICE TOALL EMPLOYEEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the Labor ManagementRelations Act, 1947, we hereby notify our employees that :WE WILL NOT discourage membership in UNITED RUBBER, CORK,LINOLEUMAND PLASTIC WORKERS OF AMERICA, CIO AND/ORSUBORDINATE DISTRICT LODGENo. 114, INTERNATIONAL ASSOCIATION OF MACHINISTS,or any other labororganization of our employees, by discharging any of our employees, or inany manner discriminating as to their hire and tenure of employment orany term or condition of employment.WE WILL NOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form laborOrganizations,to join or assist UNITED RUBBER, CORK,LINOLEUM AND PLASTICWORKERS OF AMERICA,CIO AND/OR SUBORDINATE DISTRICT LODGE NO. 114, IN-TERNATIONAL ASSOCIATION OF MACHINISTS,or any other labor organization, tobargain collectively through representatives of their own choosing,to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection,or to refrain from any or all such activities,except tothe extent that such right may be affected by an agreement requiring mem-bership in a labor organization as acondition of employment as authorizedby Section 8 (a) (3) of the Act.WE WILL OFFER to Henry Abraham Orme, Dean A.Warner,and WallaceBryan immediate and full reinstatement to their former or substantiallyequivalent position,without prejudice to any seniority or other rights andprivileges previously enjoyed, and we will make them whole for loss of paysuffered as a result of the discrimination against them.WE WILL MAKE whole Gene S. Gadd for loss of pay suffered as a resultof the discrimination against him.All of our employees are free to become or remain members of the above-namedunions or any other labor organization.THERMOID COMPANY,Employer.By -------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.